DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Claims 21-35 are currently pending.  In response to the Office Action mailed 7/05/2022 applicant canceled claims 1, 1-15, 17 and 19 and newly added claims 21-35.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 21. Claim 21 recites “a color filter layer disposed on the substrate and having an orthographic projection on the substrate that is within an orthographic projection of the sealant layer on the substrate.”  The claim is considered indefinite because it is unclear on whether the orthographic projection of the color filter on the substrate is inside the border of an orthographic projection of the sealant layer which surrounds the color filter layer, or the orthographic projection of the color filter on the substrate is also on the an orthographic projection of the sealant layer which overlaps the orthographic projection of the color filter layer.  For examination purposes the orthographic projection of the color filter may or may not overlap the orthographic projection of the sealant layer.
Claims 22-35 are similarly rejected due to dependency.
Regarding Claim 22-23. Claim 22 recites “minor arc.”  The claim is considered indefinite 
The term “minor” in claim 22 is a relative term which renders the claim indefinite. The term “minor” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes any arc in the display is a minor arc.
Claims 23 are similarly rejected due to dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-22, 24, 26-30 and 32-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160320646 A1 to Lee et al.
Regarding Claim 21.  Lee discloses a color filter substrate, comprising: a substrate (Fig. 8 substrate 110); a sealant layer (See Fig. 2 sealant 310) comprising a plurality of straight portions (See Fig. 2) and a plurality of arc-shaped portions (See Fig. 2), each of the arc-shaped portions connecting two adjacent straight portions extending in different directions (See Fig. 2); and a color filter layer disposed on the substrate (Fig. 8 layer 230) and having an orthographic projection on the substrate that is within an orthographic projection of the sealant layer on the substrate (See Fig. 4), wherein the color filter layer comprises a plurality of filter unit groups arranged in an array (See at least Fig. 4), each of the filter unit groups comprising at least two filter units with different colors (See para 18 “a plurality of color filters formed under the normal pixel electrode” and para 79 “primary colors may include three primary colors, such as red, green, and blue, or yellow, cyan, and magenta”); the filter unit groups at least comprise a plurality of first filter unit groups and a plurality of second filter unit groups (See Fig. 2 and Fig. 4), the plurality of first filter unit groups corresponding to the plurality of arc-shaped portions one-to-one, and each of the first filter unit groups having an outline comprising a non-right-angled portion, and having a first distance from a corresponding arc- shaped portion; the plurality of second filter unit groups comprise a plurality of filter unit groups closest to the straight portions, each of the second filter unit groups having a second distance from a corresponding straight portion; and the first distance is greater than the second distance (As shown in Fig. 2 and Fig. 4, it is noted that the first and second distance are measured from any points necessary to satisfy this limitation). 
Regarding Claim 22.  Lee further discloses the non-right-angled portion has a minor arc (See Fig. 2).
Regarding Claim 24.  Lee further discloses the non-right-angled portion has an included angle with each of the straight portions of the sealant layer (Fig. 2 and Fig. 4).
Regarding Claim 26.  Lee further discloses for each of the first filter unit groups, each of the filter units in the first filter unit group has an outline comprising a non-right- angled section, and the non-right-angled sections of the filter units in the first filter unit group have different shapes and/or lengths (Fig. 2 and Fig. 4).
Regarding Claim 27.  Lee further discloses each of the filter unit groups comprises a red filter unit, a green filter unit, and a blue filter unit arranged in sequence along a direction (para 79).
Regarding Claim 28.  Lee further discloses a first black matrix structure located between two adjacent filter unit groups and between two adjacent filter units (Fig. 5 light blocking member 220 para 87).
Regarding Claim 29.  Lee further discloses a second black matrix structure at least located between the second filter unit groups and the sealant layer (See Fig. 5 light blocking member 220). 
Regarding Claim 30.  Lee further discloses an orthographic projection of the second filter unit groups on the substrate partially overlaps an orthographic projection of the second black matrix structure on the substrate (See Fig. 4 and Fig. 5). 
Regarding Claim 32.  Lee further discloses the orthographic projection of the sealant layer on the substrate is within an orthographic projection of the second black matrix structure on the substrate (See Fig. 2-5). 
Regarding Claim 33.  Lee further discloses a display panel comprising an array substrate and the color filter substrate according to claim 21. 
Regarding Claim 34.  Lee further discloses a display device comprising the display panel according to claim 33. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 23 in view of US 20020196393 A1 to Tashiro et al.
Regarding Claim 23.  As stated above Lee discloses all the limitations of base claim 22.
Lee does not specifically disclose that the minor arc has a radius of 0.5 mm to 5 mm.
However, Tashiro discloses that a rounding radius of the a seal at the corner region of the display area ranges from 0.5 mm to 5 mm (See Fig. 6 and para 195) to reduce display irregularities.
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include the minor arc has a radius of 0.5 mm to 5 mm.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 24 in view of US 20100315734 A1 to Wu.
Regarding Claim 25.  As stated above Lee discloses all the limitations of base claim 24.
Lee does not specifically disclose the non-right-angled portion has a length of 0.5 mm to 8 mm, and the included angle is 45°.
However, Wu discloses that the non-right-angled portion has a length of 0.5 mm to 8 mm, and the included angle is 45° (see Fig. 1, para 7 “both sides of the die corner have included angles of 45 degrees” and “the distance between the metal line 20 and the corner apex 16a is about 340 micrometer” resulting in a length of .68 mm).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").  (See MPEP 2144.05).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the non-right-angled portion has a length of 0.5 mm to 8 mm, and the included angle is 45°.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 29 in view of US 20150331292 A1 to Yang et al.
Regarding Claim 31.  As stated above Lee discloses all the limitations of base claim 29.
Lee does not specifically disclose a portion of the second black matrix structure is in direct contact with a surface of the sealant layer close to the substrate.
However, Yang discloses that a portion of the second black matrix structure is in direct contact with a surface of the sealant layer close to the substrate (See Fig. 7 Opaque border 110 and adhesive 106) to block light around the border .
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include a portion of the second black matrix structure is in direct contact with a surface of the sealant layer close to the substrate.
 Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 34 in view of US 20170094814 A1 to Chin et al.
Regarding Claim 35.  As stated above Lee discloses all the limitations of base claim 34.
Lee does not specifically disclose a plurality of the display panels spliced with each other.
However, Chin discloses that a plurality of the display panels spliced with each other (See Fig. 4A) to provide a large-size display device for the commercial purposes.
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include a plurality of the display panels spliced with each other.
Response to Arguments
Applicant’s arguments with respect to claim(s) 10/04/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDMOND C LAU/Primary Examiner, Art Unit 2871